           Case 1:19-cv-00647-RP Document 4 Filed 07/09/19 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

VICKI FANNING MCLEAN, et al.,                      §
                                                   §
                Plaintiffs,                        §
                                                   §
v.                                                 §                   1:19-CV-647-RP
                                                   §
THE PEOPLE’S REPUBLIC OF CHINA,                    §
et al.,                                            §
                                                   §
                Defendants.                        §

                                       FINAL JUDGMENT

       On this date, the court issued an order dismissing all of Plaintiff’s claims with prejudice. As

nothing remains to resolve, the court renders Final Judgment pursuant to Federal Rule of Civil

Procedure 58.

       IT IS ORDERED that the case is CLOSED.

       SIGNED on July 9, 2019.



                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
